Citation Nr: 1232579	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-00 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  He attributes these conditions to his inservice exposure to acoustical trauma while performing his duties as a jet engine mechanic.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran served on active duty in the Air Force from November 1965 to September 1969.  His report of separation, Form DD 214, listed his inservice specialty as jet engine mechanic.

The Veteran's November 1965 enlistment examination indicated that his ears were normal on clinical examination.  An audiological evaluation at that time revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
/
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
/
0 (5)

(Note: The November 1965 audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).  

The Veteran's service treatment records are silent as to any complaints of or treatment for hearing loss or tinnitus.

The Veteran's May 1969 separation examination indicated that his ears were normal on clinical examination.  An audiological evaluation at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
15
LEFT
20
15
15
15
10

The examination report noted that the results were reported using the ISO-ANSI standards.

In April 2008, the Veteran filed his claims seeking service connection for bilateral hearing loss and for tinnitus.  In an April 2008 statement, he reported having to undergo annual hearing examinations for the Kansas Department of Transportation.  Records relating to these examinations are not within the Veteran's claims file.  

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2011); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO, with the assistance of the Veteran, must attempt to obtain these records.

In July 2008, a VA audiological examination was conducted.  An audiological evaluation revealed a current bilateral hearing loss which meets the provisions of 38 C.F.R. § 3.385.  The VA examiner opined that the Veteran's current hearing loss and tinnitus were not caused by or a result of acoustic trauma during service.  In support of this opinion, the VA examiner cited normal audiological findings on the Veteran's service entrance and separation evaluations.  The VA examiner further noted that the current configuration of hearing loss was not consistent with acoustic trauma, and the pathology causing the asymmetrical hearing loss was unknown.   

The July 2008 VA medical opinion failed to address the issue of whether the Veteran's bilateral hearing loss was incurred in service, regardless of whether it was shown to meet the provisions of 38 C.F.R. § 3.385 in service or on service separation.  Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, VA must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley, 5 Vet. App. at 159.  A comparison on the audiological findings on the Veteran's entrance and separation examinations reveals decreased hearing acuity, ranging from 5 to 10 decibels, at every Hertz level tested.

The Board finds the July 2008 VA medical opinion to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under these circumstances, the Veteran must be provided with a new VA audiological examination to determine the etiology of his bilateral hearing loss and tinnitus.


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all VA and non-VA medical providers who have treated him for bilateral hearing loss and tinnitus since service.  Specifically request information needed to obtain referenced audiological evaluations conducted by or for the Kansas Department of Transportation.  Thereafter, attempt to procure copies of all VA and non-VA records which have not previously been obtained from identified treatment sources.  

If any of these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Afford the Veteran the appropriate examination to consider whether his current bilateral hearing loss and tinnitus are related to his military service.  All indicated tests and studies must be performed.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Following a review of the Veteran's claims file, and with consideration of the Veteran's statements as to observable symptoms, other lay statements of record, and a review of the Veteran's history of inservice and post service noise exposure, the examiner must provide opinions as to:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss was incurred or aggravated during his military service (November 1965 to September 1969); and 

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current tinnitus was incurred or aggravated during his military service (November 1965 to September 1969).

Prior to forming an opinion, the examiner must be mindful of the holding in Hensley, as noted in the discussion above.  The examiner must specifically address the question of whether any degree of current hearing loss began as a result of inservice noise exposure, including consideration of any upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  After completing the above, and any other development as may be indicated, re-adjudicate the issues on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental SOC.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


